Citation Nr: 1610224	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  11-12 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim for service connection for a left wrist condition.

2. Whether new and material evidence has been submitted to reopen the claim for service connection for a right wrist condition

3. Whether new and material evidence has been submitted to reopen the claim for service connection for a left knee condition

4. Whether new and material evidence has been submitted to reopen the claim for service connection for a right knee condition

5. Whether new and material evidence has been submitted to reopen the claim for service connection for sinusitis.

6. Whether new and material evidence has been submitted to reopen the claim for service connection for migraines.

7. Whether new and material evidence has been submitted to reopen the claim for service connection for hypertension.

8. Whether new and material evidence has been submitted to reopen the claim for service connection for residuals, right leg fracture.

9. Entitlement to service connection for sinusitis.

10. Entitlement to service connection for migraines.

11. Entitlement to service connection for hypertension.

12. Entitlement to service connection for residuals of a right leg fracture.

13. Entitlement to service connection for a heart condition with murmurs.

14. Entitlement to service connection for a cervical spine condition.

15. Entitlement to service connection for sleep apnea.

16. Entitlement to a rating in excess of 20 percent for lumbar strain.

17. Entitlement to a rating in excess of 10 percent for residuals of left thumb and index finger injury.

18. Entitlement to a rating in excess of 10 percent for left shoulder impingement syndrome.

19. Entitlement to a rating in excess of 10 percent prior to August 20, 2014, and in excess of 20 percent effective from August 20, 2014, for right shoulder impingement syndrome.

20. Entitlement to a rating in excess of 10 percent for right elbow tendonitis.

21. Entitlement to a rating in excess of 10 percent for residuals, left leg fracture.

22. Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

23. Entitlement to a compensable rating for pseudofolliculitis barbae (PFB). 

24. Entitlement to a temporary total rating (TTR) due to treatment for a service-connected disability requiring convalescence pursuant to 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from February 1981 to September 1984 and from March 1988 to May 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for a heart condition with murmurs and for sleep apnea; found that new and material evidence had not been submitted to reopen the claims for service connection for left and right wrist conditions, left and right knee conditions, sinusitis, migraines, hypertension, and residuals of right leg fracture; denied increased ratings for, left and right shoulder impingement syndrome, right elbow tendonitis, residuals of left leg fracture, GERD, and PFB; and granted a 20 percent rating for lumbar strain, effective from January 7, 2008 (date of claim), and a 10 percent rating for residuals of left thumb and index finger injury, effective from January 7, 2008 (date of claim).  This matter further comes before the Board from a February 2011 rating decision in which the RO denied entitlement to a temporary total rating due to treatment for a service-connected disability requiring convalescence pursuant to 38 C.F.R. § 4.30.  This matter also comes before the Board from a June 2011 rating decision in which the RO denied entitlement to service connection for a cervical spine condition.  

By October 2014 rating decision, the RO granted an 20 percent rating for right shoulder impingement syndrome, effective from August 20, 2014.  The Veteran continued his appeal for an even higher rating and that issue is as set forth above.

The issues of entitlement to service connection for sinusitis, migraines, hypertension, a heart condition with murmurs, a cervical spine condition, and entitlement to a TTR due to treatment for a service-connected disability requiring convalescence, are addressed in the REMAND below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. By October 2005 rating decision, the RO denied service connection for hypertension, migraine headaches, right and left knee arthralgia, and right and left wrist pain, based on findings that no current disability was shown.  

2. By October 2005 rating decision, the RO denied service connection for sinusitis and residuals of fracture, right leg, based on findings that these conditions existed prior to service but were not shown to have been permanently worsened in service.  

3. The Veteran was notified of the October 2005 RO rating decision, but did not appeal, and that decision is final.  It is the last final disallowance of the claims for service connection for hypertension, migraine headaches, right and left knee arthralgia, right and left wrist pain, sinusitis, and residuals of fracture, right leg. 

4. Evidence was received since the RO's October 2005 rating decision, which is new, and raises a reasonable possibility of substantiating the claims for service connection for hypertension, migraines, sinusitis, and residuals of right leg fracture.

5. Evidence was received since the RO's October 2005 rating decision, which is not cumulative, but does not relate to an unestablished fact necessary to substantiate the claims for service connection for right and left knee arthralgia and right and left wrist pain, and does not raise a reasonable possibility of substantiating those claims.

6. The preponderance of the competent evidence is against a finding that the Veteran has residuals of right leg fracture that may be related to active service. 

7. Resolving any reasonable doubt in favor of the Veteran, the competent medical evidence of record suggests that his sleep apnea had an onset during active service.

8. The Veteran's service-connected lumbar spine disability has been manifested by complaints of pain, as well as objective evidence of limitation of lumbar motion with pain; but has not resulted in incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks but less than six weeks during the previous 12 months; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; or any associated objective neurologic abnormalities.

9. The Veteran's service-connected residuals of left thumb and index finger injury, have been manifested by subjective complaints of pain and objective findings of limitation of motion, however, he is in receipt of the maximum schedular rating for limitation of motion of the index finger (or ankylosis), the gap between the thumb pad and fingers is less than 2 inches, and, as he retains function of the finger, his disability picture does not approximate amputation.

10. The Veteran's left (minor) shoulder impingement syndrome is manifested by pain and stiffness, with some limitation of motion; however, there has been no showing of ankylosis or limitation of shoulder motion to the shoulder level (90 degrees), even considering any pain on motion; or any impairment of the clavicle with nonunion, or loose movement or dislocation of the clavicle or scapula.

11. Prior to August 20, 2014, the Veteran's right (major) shoulder impingement syndrome was manifested by pain and some limitation of motion; however, there has been no showing of ankylosis or limitation of shoulder motion to the shoulder level (90 degrees), even considering any pain on motion; or any impairment of the clavicle with nonunion; or loose movement or dislocation of the clavicle or scapula.

12. Effective from August 20, 2014, the Veteran's right (major) shoulder impingement syndrome was manifested by pain and limitation of motion, but has not been manifested by ankylosis; limitation of motion of the arm to midway between the side and shoulder level (approximately 45 degrees), even considering pain; fibrous union or nonunion of the humerus; or loss of head of the humerus.

13. The Veteran's right elbow tendonitis is manifested by complaints of pain and limitation of motion; however, flexion limited to 90 degrees or extension limited to 75 degrees, fracture, deformity, and flail joint, have not been shown.

14. The Veteran's residuals, left leg fracture, is manifested by pain in the distal shin, and reports of flare-ups, however, the competent evidence of record did not demonstrate malunion of the tibia and fibula, limitation of knee extension, knee flexion limited to 30 degrees, ankylosis of the knee, or instability, even considering his complaints of pain and flare-ups.

15. The Veteran's GERD was manifested by no more than epigastric distress, heartburn, reflux, and regurgitation, that was not accompanied by substernal or arm or shoulder pain, or productive of considerable impairment of health.  

16. The Veteran's PFB did not cause disfigurement of the head, face, or neck, or disability from scars, covered less than 5% total of the body surface area and less than 5% exposed area, and did not require the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs at any time


CONCLUSIONS OF LAW

1. New and material evidence has been received since the final October 2005 RO rating decision, and the claims for service connection for hypertension, migraines, sinusitis, and residuals of fracture, right leg, are reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

2. New and material evidence has not been received since the final October 2005 RO rating decision with respect to the claims for service connection for right and left knee arthralgia, and right and left wrist pain; thus, those claims may not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

3. Residuals of right leg fracture was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

4. Sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

5. The criteria for a rating in excess of 20 percent for the service-connected lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes (DCs) 5237-5243 (2015).

6. The criteria for a rating in excess of 10 percent for residuals of left thumb and index finger injury, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.71a, DCs 5010, 5229 (2014).

7. The criteria for a rating in excess of 10 percent for left shoulder impingement syndrome have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5024- 5201 (2015).

8. Prior to August 20, 2104, the criteria for a rating in excess of 10 percent for right shoulder impingement syndrome were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5024- 5201 (2015).

9. Effective from August 20, 2104, the criteria for a rating in excess of 20 percent for left shoulder impingement syndrome have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5024- 5201 (2015).

10. The criteria for a rating in excess of 10 percent for right elbow tendonitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5206 (2015).

11. The criteria for a rating in excess of 10 percent for residuals, left leg fracture, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5262 (2015).

12. The criteria for a rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, DC 7346 (2015). 

13. The criteria for a compensable rating for PFB have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, DC 7813 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in letters sent to the Veteran in February 2008, October 2010, and May 2011.

The Board notes that the Veteran was not scheduled for a VA examination to determine whether he has residuals of a fracture of the right leg which may be related to service.  As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). With regard to the claim for service connection, there is no competent medical evidence of current residuals of a right leg fracture or of any current disability of the right leg.  Accordingly, a VA examination is neither warranted nor necessary.  See 38 C.F.R. § 3.159(c)(4).

VA must notify a claimant of the evidence and information that is necessary to reopen a claim and to establish his entitlement to the underlying claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The VCAA requires, in the context of a claim to reopen, VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish the claim.  In this case, in the letter dated in February 2008, the Veteran was advised of the evidence necessary to establish his eligibility for VA benefits and of the necessity of presenting new and material evidence .  Thus, the February 2008 letter complied with the VCAA, and the Veteran has not been prejudiced by the notice and assistance provided.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records.  Additionally, he underwent VA examinations in February 2008 and August 2014, which are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  

II. New and Material Evidence Claims

To reopen a claim following a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Further, for the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By October 2005 rating decision, the RO denied service connection for  hypertension, migraine headaches, right and left knee arthralgia, and right and left wrist pain, based on findings that no current disability was shown.  The RO also denied service connection for sinusitis and residuals of fracture, right leg, based on findings that these conditions existed prior to service but were not shown to have been permanently worsened in service.  

The Veteran was notified of the October 2005 RO rating decision, but did not appeal, and that decision is final.  It is the last final disallowance of the claims for service connection for hypertension, migraine headaches, right and left knee arthralgia, right and left wrist pain, sinusitis, and residuals of fracture, right leg. 

The evidence of record at the time of the October 2005 RO rating decision included service treatment records (STRs) and a VA examination.  STRs showed a few elevated blood pressure readings, but no finding or diagnosis of hypertension.  STRs also showed complaints of and treatment for sinusitis and migraines; complaints of a right leg fracture in 1980 (prior to service) and that he broke his right leg twice and it had healed crooked, as well as right leg pain and swelling; complaints of right wrist pain and report of a right wrist fracture in 2004, a right wrist cyst, and a left wrist fracture, but x-ray studies of the right wrist were negative; complaints of ongoing knee pain and the need to wear knee braces.  Neither the STRs nor the VA examination in August 2005 showed findings or diagnoses of a right or left knee disability or a right or left wrist disability.  Further, on the VA examination in August 2005, the diagnoses included bilateral wrist pain; bilateral knee arthralgia; fracture, bilateral legs; hypertension, no symptoms of this at this time; migraines, no symptoms of this at this time; and sinusitis, which was noted to be chronic and that the Veteran took chronic medications, however, it was not flared up at the time of the examination.  

Evidence submitted subsequent to the RO's October 2005 rating decision includes VA examination reports, private medical records, and the Veteran's statements.  In reviewing the evidence submitted since October 2005, the Board notes that private treatment records show that hypertension was diagnosed in 2006, and that in a statement submitted in January 2008, Dr. Epps noted that the Veteran's symptoms of sleep apnea were evident prior to his expiration of term of service, including fatigue and hypertension.  Additionally, in his statements, the Veteran reported that his migraine headaches were eased due to treatment he had received for sleep apnea.  He also contended that his bilateral wrist pain, right leg fracture, bilateral knee arthralgia, hypertension, sinusitis, and migraines, all had an onset during his active duty service, and that these conditions continued to cause him problems, including pain, discomfort, and restriction of activities. 

The Board notes that the diagnosis of hypertension in 2006, and the notation by Dr. Epps of hypertension in service, are new and not cumulative, and are material in that they related to a current diagnosis of hypertension that may be related to service.  Considering the Court's holding in Shade, the Veteran's statements, as well as Dr. Epp's statement, raise a reasonable possibility of substantiating the claim; thus, the claim for service connection for hypertension is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The Board notes that the diagnosis of hypertension in 2006, and the notation by Dr. Epps of hypertension in service, are new and not cumulative, and are material in that they related to a current diagnosis of hypertension that may be related to service.  Considering the Court's holding in Shade, the Veteran's statements, as well as Dr. Epp's statement, raise a reasonable possibility of substantiating the claim; thus, the claim for service connection for hypertension is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

With regard to migraine headaches, the Board notes that the Veteran's statements regarding having migraines since service is new and not cumulative, and is material in that they related to whether the Veteran has a current disability of migraine headaches that may be related to service.  Considering the Court's holding in Shade the Veteran's statements raise a reasonable possibility of substantiating the claim; thus, the claim for service connection for migraine headaches is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

With regard to sinusitis, the Board notes that the Veteran has basically offered a new theory of entitlement, claiming that his sinusitis had an onset in service and continues to bother him.  The Board finds that the Veteran's statements are new and not cumulative, and are material in that they related to whether the Veteran currently has sinusitis that is related to service.  Considering the Court's holding in Shade, the Veteran's statements raise a reasonable possibility of substantiating the claim; thus, the claim for service connection for sinusitis is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

With regard to a right leg fracture, the Board notes that the Veteran has basically offered a new theory of entitlement, claiming that his right leg fracture had an onset in service and continues to bother him.  The Board finds that his statements are new and not cumulative, and are material in that they related to whether he currently has residuals of a right leg fracture that may be related to service.  Considering the Court's holding in Shade, the Veteran's statements raise a reasonable possibility of substantiating the claim; thus, the claim for service connection for residuals, right leg fracture, is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

With regard to right and left wrist pain and right and left knee arthralgia, however, the Board notes that the evidence received since October 2005, including private treatment records and the Veteran's statement are new, but did not provide any competent evidence related to whether he has a current disability of the right or left knee or the right or left wrist, that may be related to service.  Therefore, this evidence would not reasonably substantiate the claims, were the claims for service connection for right and left wrist pain and right and left knee arthralgia, to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, supra.  The Board concludes that new and material evidence to reopen the claims for service connection for right and left wrist pain and right and left knee arthralgia, has not been received and the claims may not be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III. Service Connection Claims

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

1. Residuals, Right Leg Fracture

STRs show that on his enlistment examination in February 1981, the Veteran denied having or having had any broken bones, and clinical evaluation of his lower extremities was normal.  In June 1985, he reported he had broken his leg in June 1980 and had no complications, and broke his leg in December 1980, and had complications.  In a Report of Medical History completed in August 1993, he responded "yes" to having or having had broken bones, and it was noted that he had broken his right leg twice, had no problems, and that it had healed crooked.  In a Report of Medical History completed in September 1995, he responded "yes" to having or having had swollen or painful joints and broken bones.  The Veteran reported he had a right leg fracture in 1980, with occasional pain and swelling, which resolved, and broke his right tibia and fibula in 1980, and it was well healed.  

In June 2005, the Veteran filed a formal claim for service connection, and reported that his "bilateral broken leg pain" began in 2002.  The record reflects that by October 2005 rating decision, the RO granted service connection for a left leg fracture and osteoarthritis of the left thumb and finger, based on injuries he reportedly sustained in service in 2002 when he fell down a flight of stairs.  

On the VA examination in August 2005, the Veteran reported he broke his right leg prior to service, in either 1980 or 1981, while playing basketball.  He reported that in 1981 or 1982, while in service, he was told the leg healed wrong.  He reported that the right leg healed in a position where it curved outward, which caused the inside of his shoe to wear out and caused him pain when he used it.  He claimed that in service the doctors offered to rebreak his leg and reset it to help it heal straight, but he declined.  An x-ray study of the right tibia and fibula showed no fracture or focal bone lesion, no ankle effusion, and the soft tissues were unremarkable.  The diagnoses included fracture, bilateral legs.  

The Veteran essentially contends he has residuals of a right leg fracture related to his active military service.  However, the competent medical evidence of record does not show that he has residuals a right leg fracture or any current disability of the right leg.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer  v. Derwinski, supra.  

The Board recognizes the Veteran has contended he has residuals of a right leg fracture related to service; however, he has not presented any diagnosis or evidence of a current disability, and the medical evidence of record fails to establish a current disability.  Thus, the weight of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for residuals of right leg fracture must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).




2. Sleep Apnea

The Veteran contends that his sleep apnea had an onset in service.  STRs show no report or finding of sleep apnea.  Post-service private treatment records show that the Veteran has been treated for sleep apnea.  Thus, he has a current disability.  In January 2008, the Veteran submitted a note from Dr. Epps who reported review of the Veteran's medical record and opined it was "likely (sic) than not likely that sleep apnea existed prior to ETS from service".  Dr. Epps noted that symptoms of sleep apnea were evident prior to ETS (expiration of term of service) including fatigue and hypertension.  

Considering these facts, including STRs which show that the Veteran was seen for complaints of fatigue and had elevated blood pressure during service, the Board finds that the competent evidence suggests his sleep apnea likely had an onset in service.  The Board also notes there is minimal evidence to the contrary.  Thus, resolving any reasonable doubt in his favor, service connection for sleep apnea is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

IV. Increased Rating Claims

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  There is a difference between pain that may exist in joint motion, as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011).

1. Lumbar Strain

The Veteran's lumber strain has been evaluated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, DC 5237, which is rated under the General Rating Formula for Diseases and Injuries of the Spine.  Because the record (specifically the VA examination in February 2008) shows he also has DDD of the spine, his service-connected disability may also be rated under the General Rating Formula or the Formula for Rating Intervertebral Disc Syndrome (IDS) Based on Incapacitating Episodes, whichever results in the higher rating.  38 C.F.R. § 4.71a, DC 5243. 

Under the Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating will be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating will be assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating will be assigned for unfavorable ankylosis of the entire spine.  Id.

The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a.

Under the General Formula for Rating IDS Based on Incapacitating Episodes, a 20 percent rating is warranted for IDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for IDS with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for IDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.

Upon review of the medical evidence, which basically consists of VA examinations, the Board finds that the preponderance of the competent evidence of record weighs against the assignment of a rating in excess of 20 percent for the Veteran's service-connected lumber spine disability.   

On the VA examination in February 2008, the Veteran reported that in 2004 he was moving furniture in his office and developed severe low back pain the next day.  He was sent to physical therapy for two months, with some relief, but claimed he had chronic daily low back pain since then.  He used a back brace and Ibuprofen for treatment, with a fair response to this treatment.  Symptoms related to his low back included decreased motion, stiffness, and pain in the lumbar are that was severe, chronic, and unremitting, and described as throbbing, aching, and sharp, with no radiation of the pain.  He denied any flare-ups.  Examination revealed no spasms, atrophy, guarding, or weakness, but there was pain on motion and tenderness.  Muscle tone and strength were normal, as was sensory and reflex examinations.  Range of motion testing revealed that on flexion, active motion was to 50 degrees with pain from 30 to 50 degrees and passive motion was to 78 degrees with pain from 65 to 78 degrees; on extension, active motion was to 12 degrees with pain at 12 degrees and passive motion was to 22 degrees with pain from 0 to 22 degrees; on right lateral flexion, active motion was to 22 degrees with pain at 22 degrees and passive motion was to 20 with no pain; on left lateral flexion, active motion was to 20 degrees with pain at 20 degrees and passive motion was to 30 degrees with pain at 30 degrees; and on right and left lateral rotation, active and passive motion were to 30 degrees without pain.  There was no additional limitation of motion with repetitive use testing.  An x-ray revealed minimal interval progression of the discogenic degenerative changes at L4-5 and L5-S1 when compared with the prior study in August 2005, as well as more narrowing of the disc spaces and progression of the marginal osteophytes of the vertebral endplates.  The diagnoses included degenerative disc disease of the lumbar spine.  It was noted that the Veteran was employed part time in real estate sales, and had not lost any time in the last 12 months due to his lumbar disability, but that his low back pain, decreased mobility, and lack of stamina, had significant effects on his usual occupation.  It was noted that his low back disability severely affected his ability to do sports and moderate effects on his ability to exercise and do recreational activities.  

On the VA examination in August 2014, the diagnoses included lumbosacral strain and degenerative joint disease.  He reported daily lower back pain, and occasional flare-ups that caused increased pain and he needed to sit down.  On range of lumbar motion testing, forward flexion was to 35 degrees with objective evidence of painful motion beginning at 0 degrees; extension was to 20 degrees with objective evidence of painful motion beginning at 0 degrees; and right and left lateral flexion and rotation were to 20 degrees with objective evidence of painful motion beginning at 0 degrees.  He was able to perform repetitive-use range of motion testing, with no additional loss of range of motion.  Examination also revealed functional impairment including less movement than normal and pain on movement.  There was no pain on palpation or muscle spasms.  Muscle tone and strength were normal, as were sensory and reflex examinations.  It was noted that he had radicular pain, moderate in degree, of the right lower extremity, but no findings of paresthesia or numbness.  With regard to the severity of radiculopathy, it was noted that neither side was affected.  There was no other neurologic abnormalities or findings noted that were related to the lumbar spine, and he had no intervertebral disc syndrome or incapacitating episodes.  It was noted that he had a scar, but it was not painful or unstable and the total area was not greater than 39 square cm (6 square inches).  X-ray studies showed arthritis.  It was noted that there were no objective findings to support a diagnosis of radiculopathy or neuropathy of the lower limbs.  The examiner concluded that an opinion regarding functional limitations during flare-ups was not feasible since this relied on subjective data , and that it would be resorting to mere speculation to render such opinion.  

With regard to limitation of motion, the Board concludes that the objective findings for flexion were consistently above 30 degrees, and do not approximate the criteria for a 40 percent rating, even considering the effects of pain and other factors.  Moreover, there have been no findings of incapacitating episodes that required bedrest prescribed by a physician and treatment by a physician.  Thus, based on the foregoing, the Board finds that the criteria for a higher rating of 40 percent for the lumber disability have not been met or approximated at any time, nor has the Veteran's lumber spine disability manifested complaints or objective findings or functional impairment that would warrant a rating in excess of 20 percent.  Rather, the clinical and reported findings more nearly approximated the criteria for a 20 percent rating.  38 C.F.R. § 4.7. 

The Board has considered the Veteran's complaints of low back pain and other limits, as well as potential additional limitation of functioning resulting therefrom.  However, his functional impairment has been primarily manifested by less movement than normal and pain on movement which are contemplated in the current 20 percent evaluation.  Further, on VA examinations in 2008 and 2014, he had no additional limitation with repetitive use testing.  He denied flare-ups in 2008, and although he reported occasional flare-ups of pain in 2014, he also reported he sat down when this happened, and he reported no incapacitating episodes.  Also, the VA examiner in 2014concluded that an opinion regarding functional limitations during flare-ups was not feasible since this relied on subjective data, and to render such an opinion would require resort to mere speculation.  Thus, there is insufficient objective evidence to conclude that the Veteran's lumbar pain and other related symptoms have been associated with such additional functional limitation as to warrant a rating in excess of 20 percent.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra. 

The Board has also considered whether a separate rating is required for any neurological component of the Veteran's lumber spine disability, under 38 C.F.R. § 4.71a, Note (1), but finds that although it was noted on the most recent VA examination that the Veteran reported moderate radicular pain in the right lower extremity, the objective clinical evidence does not show neurological impairment, and the VA examiner did not find any clinical evidence of radiculopathy or neuropathy of the lower extremities.  Moreover, the clinical evidence has not shown any report of findings of spasms, bowel or bladder problems, muscle atrophy, or sensory loss, etc., that would warrant a separate compensable rating for any neurological manifestations of the service-connected lumber spine disability. 

Based on the foregoing, the Board finds that the preponderance of the competent evidence of record does not support the grant of a rating in excess of 20 percent for the service-connected lumber spine disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, however, as the preponderance of the evidence is against the claim for an increase, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.

2. Residuals of Left Thumb and Index Finger Injury.

By October 2005 rating decision, the RO granted service connection for osteoarthritis, left thumb and index finger, and assigned a noncompensable or zero percent rating, effective from June 1, 2005, pursuant to DC 5003 (degenerative arthritis).  

In the May 2008 rating decision, the RO noted that service connection was initially granted for osteoarthritis of the left thumb and index finger, but also noted that past and current x-rays were normal.  The RO concluded that the Veteran's condition was to be rated as residuals of a left thumb and index finger injury, and not as osteoarthritis, and granted a 10 percent rating for residuals of left thumb and index finger injury, effective from January 7, 2008, pursuant to DCs 5010, 5229.

Most recently, the Veteran's service-connected residuals of left thumb and index finger injury, has been rated as 10 percent disabling under 38 C.F.R. § 4.71a, DCs 5010-5229.  DC 5010 addresses arthritis due to trauma, while DC 5229, in turn, and governs limitation of motion of the index finger in the major and minor hand.  

DC 5010 provides that traumatic arthritis is rated as for degenerative arthritis.  Degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added.  38 C.F.R. § 4.71a, DC 5003.

DC 5229 provides for a maximum 10 percent rating for major or minor limitation with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or, with extension limited by more than 30 degrees. 

DC 5228 provides for a maximum 20 percent rating for a gap of more than two inches (5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. 

Review of the record shows that on the VA examination in February 2008, the Veteran reported that he injured his left thumb and left index finger in the same fall when he broke his leg, and reported he had arthritis in his thumb, as well as chronic pain in the thumb and index finger.  He denied flare-ups.  Objective examination showed no ankylosis or deformity of one or more digits, and no gap between the thumb pad and tips of the fingers, and no gap between the finger and proximal transverse crease of the hand on maximal flexion of the finger.  There was no decreased strength or dexterity on use.  Examination also showed left thumb flexion was from 0 to 30 degrees, with no pain and no loss of motion on repetitive testing.  His left index finger flexion was from 0 to 90 degrees with no pain on motion, and the left index proximal interphalangeal flexion was from 0 to 75 degrees with pain, but no additional loss of motion after repetitive use of the joint.  His left index distal interphalangeal flexion was from 0 to 20 degrees, with no pain or additional loss of motion after repetitive use.  X-rays showed no significant abnormality in the left hand.  The diagnoses included chronic tendinosis of the left thumb and index finger 

On the VA examination in August 2014, it was noted that the Veteran had a left thumb sprain in 2014, and that over 10 years prior he injured his left thumb and index finger.  He reported having pain in the left thumb and index finger and a weak grip.  He was right hand dominant.  He denied flare-ups.  Examination revealed a gap between the thumb pad and fingers of less than 1 inch (2.5 cm.), with pain beginning at the gap of less than 1 inch, and a gap of less than 1 inch (2.5 cm) between the fingertips and the proximal transverse crease of the palm.  There was no limitation of extension or evidence of painful motion for the left index finger, and he was able to perform three repetitions without any additional limitation of motion after the test.  There was no additional gap between the thumb pad and fingers after repetitive-use testing.  It was also noted that there was no functional loss or functional impairment of any of the fingers or thumbs.  Examination revealed tenderness or pain to palpation of the left hand, and left hand grip was 4 out of 5 for muscle strength testing.  There was no ankylosis of the thumb or fingers.  An x-ray study revealed an incidental finding of bilateral lunotriquetral coalitions, a small ossific body was seen at the long DIP joint ulnar aspect, and the joint spaces preserved bilaterally.  The examiner concluded that an opinion regarding functional limitations during flare-ups was not feasible since this relied on subjective date, and would therefore require resort to mere speculation.  

After reviewing the evidence, the Board finds that a rating in excess of 10 percent for residuals of left thumb and index finger injury is not warranted.  As noted above, a higher rating is not available under DC 5228, and the competent evidence of record does not show that the amount of left thumb limitation of motion required for a 20 percent rating has been shown, even accounting for repetitive use.  In sum, the thumb was able to oppose the fingers with a gap of less than 1 inch (2.5 cm.), with pain beginning at the gap.  Moreover, while the 2014 VA examination indicates that the Veteran had slight limitation of left thumb and left index finger motion, such is contemplated in the 10 percent rating currently assigned.  See 38 C.F.R. § 4.71a ,DC 5229.  The Board also finds that given the lack of objective findings of compensable limitation of motion of the left thumb, separate ratings under DCs 5228 and 5229 is not warranted as any limitation of motion is adequately compensated under DC 5229. 

The Board acknowledges that the Veteran has reported chronic pain, however, a higher rating is not warranted under 38 C.F.R. §§ 4.40, 4.45, DeLuca, supra, or Mitchell, supra.  In that regard, on both VA examinations in 2008 and 2014, the Veteran denied flare-ups; minimal to no painful motion of the left thumb or index finger was observed, and minimal to no additional restrictions of the left thumb or index finger were found following repetitive use.  Further, he has already been awarded a 10 percent rating for the left thumb and index fingers based on pain and limitation of motion, in the absence of any compensable motion.  Accordingly, a rating in excess of 10 percent for the service-connected residuals of left thumb and index finger injury, would not be not warranted based on functional loss.

The Board has considered whether a higher or separate rating could be assigned under different diagnostic codes, but finds that such is not appropriate in this case.  There have been no abnormalities found with respect to the other fingers of the left hand or any arthritis found on x-rays, and no findings of ankylosis.  The Board therefore concludes that the competent evidence of record preponderates against the grant of a rating in excess of 10 percent for residual of left thumb and index finger injury.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

3. Left and Right Shoulder Impingement Syndrome

The record reflects that the Veteran's right and left shoulder impingement syndrome have been rated pursuant to DCs 5201-5024.  His left shoulder disability is currently evaluated as 10 percent disabling, and his right shoulder disability has been rated as 10 percent disabling prior to August 20, 2014, and 20 percent disabling as of that date.

DC 5024 provides that tenosynovitis is to be rated based on limitation of motion of the affected parts, as degenerative arthritis (except in cases involving gout).  38 C.F.R. § 4.71, DC 5024. 

Ratings for disabilities of the shoulder vary with the extent of disability and with which arm is affected.  A distinction is made between major (dominant) and minor sides, or "handedness."  38 C.F.R. § 4.69.  The record reflects that the Veteran is right-handed; thus, his right shoulder is considered the major upper extremity.

Pursuant to DC 5201, limitation of the major or minor arm at the shoulder level warrants a 20 rating, limitation of the major arm to midway between the side and shoulder level warrants a 30 percent rating, limitation of the minor arm to midway between the side and shoulder level warrants a 20 percent rating, limitation of motion of the major arm to 25 degrees from the side warrants a 40 percent rating, and limitation of motion of the minor arm to 25 degrees from the side warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5201. 

Normal range of motion of the shoulder is flexion from 0 to 180 degrees, abduction from 0 to 180 degrees, and internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I. 

Review of the competent evidence of record includes a VA examination dated in February 2008 in which the Veteran reported he began to have bilateral shoulder pain in 1992 after he had been working out with weights, and that he had pain with use of the both shoulders that was helped with prescription NSAID (nonsteroidal anti-inflammatory drugs).  He reported no pain unless he was actively using his shoulders regularly.  His symptoms included pain and stiffness in both shoulders.  Objective examination revealed that active range of motion of the left shoulder on flexion was to 145 degrees, with pain from 120 to 145 degrees, and active range of motion of the right shoulder on flexion was to 155 degrees with pain from 115 to 155 degrees.  Passive range of left shoulder motion on flexion was to 170 degrees, with pain from 140 to 170 degrees, and passive range of right shoulder motion on flexion was to 172 degrees with pain from 128 to 172 degrees.  There was no additional limitation of motion with repetitive motion testing.  Further, active range of left shoulder motion on abduction was to 165 degrees, with pain from 125 to 165 degrees, and active range of right shoulder motion on abduction was to 180 degrees with no pain.  Passive range of left shoulder motion on abduction was to 176 degrees, with pain from 130 to 176 degrees.  Internal rotation and external rotation of the left and right shoulders was to 90 degrees, with no pain and no additional limitations with repetition.  There were no recurrent shoulder dislocations, no inflammatory arthritis, and no joint ankylosis.  

On the VA examination in August 2014, the diagnoses included degenerative joint disease of the right shoulder and left shoulder strain.  The Veteran reported having chronic left shoulder pain, especially with repetitive motion, and daily right shoulder pain.  He reported having flare-ups of pain caused by reaching behind and everyday motion.  Range of motion testing revealed that right shoulder flexion was to 110 degrees with objective evidence of painful motion at 0 degrees; right shoulder abduction was to 90 degrees with objective evidence of painful motion at 0 degrees; left shoulder flexion was to 150 degrees, objective evidence of painful motion at 0 degrees; and left shoulder abduction was to 130 degrees with objective evidence of painful motion at 0 degrees.  It was noted that left shoulder internal rotation was to 40 degree with pain and external rotation was to 70 degrees with pain, and right shoulder internal and external rotation were to 60 degrees with pain.  The Veteran was able to perform repetitive-use testing with 3 repetitions, and there was no additional limitation of shoulder motion following the repetitive-use testing.  Examination showed he had functional loss and/or functional impairment of the shoulders, including less movement than normal and pain on movement.  There was no localized tenderness or pain on palpation of either shoulder, and no guarding.  Muscle strength of the shoulders on abduction and forward flexion was normal.  There was a history of mechanical symptoms, but no history of dislocation.  Examination revealed no AC joint condition or other impairment of the clavicle or scapula, and no tenderness on palpation of the AC joint.  It was noted that he had arthroscopic surgery of the right shoulder in 2011, with residual pain in the right shoulder, and a scar that was not painful, unstable, or greater than 39 square cm.  X-ray studies showed arthritis in the right shoulder.  The examiner noted that an opinion regarding functional limitations during flare-ups was not feasible since that relied on subjective data and would require resort to mere speculation.  

With regard to the service-connected left shoulder impingement syndrome, the Board notes that although the competent medical evidence shows that the Veteran has exhibited limitation of motion of the left (minor) shoulder, at no time has there been ankylosis (DC 5200) or limitation of motion at shoulder level (DC 5201).  Moreover, there has been no complaint of, or finding of, separation or dislocation of the shoulder, nonunion of the clavicle or scapula, or malunion of the humerus, such that a rating in excess of 10 percent would be warranted under DC 5202 or DC 5203.  

With regard to 38 C.F.R. § 4.40, 4.45, and DeLuca, supra, the record reflects that the Veteran has complained of a history of left shoulder pain, and limitation of shoulder motion with pain has been objectively shown; however, left shoulder strength has been found to be full, there has been no finding of atrophy of the left shoulder or arm, and no additional limitations on repetitive movements.  Thus, even after taking into consideration the Veteran's complaints of left shoulder pain that increased with activity, the Board concludes that the competent evidence of record preponderates against a finding of more than characteristic pain on motion of the left shoulder.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra. With regard to establishing loss of function due to pain, the Board finds that the effects of pain reasonably shown to be due to his service-connected left shoulder disability are contemplated in the current 10 percent rating assigned.  Thus, there is no indication in the record that the Veteran's left shoulder pain causes functional loss greater than that contemplated by the 10 percent rating currently assigned.  Id.

With regard to the service-connected right shoulder impingement syndrome, prior to August 20, 2014, although the competent medical evidence shows that the Veteran has exhibited limitation of motion of the right (major) shoulder, at no time has there been ankylosis (DC 5200) or limitation of motion at shoulder level (DC 5201).  Moreover, there has been no complaint of or finding of separation or dislocation of the shoulder, nonunion of the clavicle or scapula, or malunion of the humerus, such that a rating in excess of 10 percent would be warranted under DC 5202 or DC 5203.  With regard to 38 C.F.R. § 4.40, 4.45, and DeLuca, supra, the record reflects that the Veteran has complained of a history of right shoulder pain, and limitation of right shoulder motion with pain has been shown, his shoulder strength has been found to be full, there has been no finding of atrophy, and no additional limitations on repetitive movements.  Even after taking into consideration his complaints that shoulder pain that increased with activity the Board finds that the effects of pain reasonably shown to be due to his service-connected right shoulder disability are contemplated in the current 10 percent rating assigned.  Thus, there is no indication that the Veteran's right shoulder pain causes functional loss greater than that contemplated by the 10 percent rating currently assigned.  Id.

With regard to the service-connected right shoulder impingement syndrome, effective from August 20, 2014, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent under any of the applicable diagnostic codes.  In that regard, there has not been competent evidence of ankylosis of his right shoulder (DC 5200).  As 20 percent is the maximum evaluation provided under DC 5203, that diagnostic code is inapplicable.  Further, to the extent that DC 5202 would provide for a rating in excess of 20 percent, the competent evidence does not show that his right shoulder exhibited recurrent dislocation, or nonunion of the humerus, false flail joint or flail shoulder.  With regard to DC 5201, as noted above, to warrant a rating in excess of 20 percent for the right (major) shoulder, there must be limitation of motion of the arm to midway between the side and shoulder level.  38 C.F.R. § 4.71a.  The VA examination in August 2014, however, does not show limitation of the right shoulder to midway between the side and shoulder level (approximately 45 degrees), even considering pain and the effects of repetitive motion.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40 , 4.45, 4.59, and the holdings in DeLuca.  However, a rating in excess of 20 percent for the Veteran's service-connected right shoulder disability, effective from August 20, 2014, is not warranted on the basis of functional loss due to pain in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  That is, even after taking into consideration his complaints that shoulder pain that increased with activity and reports of flare-ups, the Board finds that, effective from August 20, 2014, the effects of pain and limitation of motion reasonably shown to be due to the service-connected right shoulder disability are contemplated in the current 20 percent rating assigned.  Moreover, even considering his report of flare-ups and any associated limitations, the overall impairment resulting from his right shoulder disability, effective from August 20, 2014, still more closely approximates no more than a 20 percent rating.  Id.

In summary, the preponderance of the evidence reflects that no greater than a 10 percent rating is warranted for the Veteran's service-connected left shoulder impingement syndrome at any time during the pertinent appeal period, no greater than a 10 percent rating for his right shoulder impingement syndrome prior to August 20, 2014, and no greater than a 20 percent rating for his right shoulder impingement syndrome effective from August 20, 2014.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims for higher ratings for the Veteran's left and right shoulder impingement syndrome must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

5. Right Elbow Tendonitis

The record reflects that a 10 percent rating has been assigned for the Veteran's right (major) elbow tendonitis, pursuant to DC 5206, which addresses limitation of flexion of the forearm.  38 C.F.R. § 4.71a.

Under DC 5206, flexion of the minor forearm limited to 90 degrees is rated 20 percent; limited to 70 degrees is rated 20 percent; and limited to 55 degrees is rated 30 percent disabling.  Id.  Under DC 5207, extension of the minor forearm limited to 75 degrees is rated as 20 percent; limited to 90 degrees is rated 20 percent; and limited to 100 degrees is rated 30 percent.  Id.  Under DC 5208 limitation of forearm flexion to 100 degrees with extension to 45 degrees in the minor arm warrants a 20 percent evaluation.  Id.

Under DC 5209, other impairment of the elbow with joint fracture, with marked cubitus varus or cubitus valgus deformity or with ununited fracture of the head of the radius, is rated as 20 percent disabling for the minor side.  Flail joint of the elbow is rated 50 percent disabling for the minor side.  Id.

The normal range of motion of the elbow is from 0 degrees of extension to 145 degrees of flexion.  38 C.F.R. § 4.71, Plate I.

The pertinent evidence regarding the Veteran's right elbow tendonitis consists primarily of clinical findings from the VA examinations conducted in 2008 and 2014.  In that regard, on the VA examination in February 2008, the Veteran reported having right elbow pain since 2003, but also reported that he began to have right elbow pain for no apparent reason.  He reported he was diagnosed with tennis elbow and had recurrent pain in the elbow with any lifting or carrying heavy weights. He reported having a chronic dull pain in the elbow, that had progressively worsened, and that he treated with Ibuprofen.  Examination revealed no deformity or instability, pain or stiffness in the elbow, and no weakness, episodes of dislocation or subluxation, effusion, inflammation, or flare-ups.  Range of elbow motion testing revealed that flexion was to 145 degrees, with no pain.  It was noted that he had tendonitis and painful movement in the right elbow.  An x-ray study of the right elbow revealed no significant degenerative changes.  The diagnosis was chronic medial epicondylitis of the right elbow, with no significant effects on occupational activities and some mild effects on daily activities.   

On the VA examination in August 2014, the Veteran reported having monthly flare-ups that impacted the function of his elbow by limiting his elbow movement.  Range of elbow motion testing revealed that flexion was to 120 degrees, with objective evidence of pain beginning at 120 degrees, and no limitation of extension or pain on extension.  Right elbow supination was to 45 degrees, with pain at 45 degrees, and pronation was to 80 degrees with pain at 80 degrees.  Repetitive-use testing revealed no additional limitation of motion.  It was noted that there was no functional loss or functional impairment of the elbow and no flail joint, or fracture.  The examiner indicated that an opinion regarding functional limitations during flare-ups of this elbow condition was not feasible since this relied on subjective data, and would require resort to mere speculation.  

The Board concludes, after review of the competent evidence of record, that the criteria for a rating in excess of 10 percent for right elbow tendonitis have not been meet or approximated.  In that regard, although the Veteran has experienced loss of motion in the right elbow, even with the complaints of pain, the results from the two aforementioned VA examinations do not show or approximate limitation of flexion to 90 degrees or extension to 75 degrees sufficient to warrant the assignment of a 20 percent rating under DCs 5206 or 5207, or limitation of flexion to 100 degrees with extension to 45 degrees under DC 5208.  38 C.F.R. § 4.71a.  Rather, if the ranges of right elbow motion noted above were strictly rated under range-of-motion diagnostic codes, the Veteran's right elbow tendonitis would be rated as 0 percent (noncompensably) disabling.  The Board also notes that a rating in excess of 20 percent for right elbow tendonitis is not warranted under DC 5209, as there has been no showing of fracture, deformity, or flail joint.

Additionally, the Board notes that the preponderance of the competent evidence does not show right elbow pain on use or flare-ups that resulted in additional limitation of motion to the extent that the right elbow disability would warrant a higher rating under the limitation of motion codes.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, supra.  In that regard, the Veteran's functional loss due to pain is adequately covered by the 10 percent rating currently assigned.  Further, the Veteran has not identified, nor does the competent medical evidence show, any functional limitation, which would warrant a higher rating under any applicable rating criteria.  In this case, the VA examiner noted the Veteran did not exhibit any additional loss in right elbow range of motion after repetitive use.  Although the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the Rating Schedule does not provide for a separate rating for pain.  

The preponderance of the evidence therefore reflects that the Veteran's right elbow tendonitis is no more than 10 percent disabling.  Thus, the benefit-of-the-doubt rule does not apply, and the claim for a rating in excess of 10 percent must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

6. Residuals, Left Leg Fracture.

The record reflects the Veteran's residuals of left leg fracture was assigned a 10 percent rating pursuant to DC 5262.  

Pursuant to DC 5262, malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; and malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent.  38 C.F.R. § 4.71a, DC 5262.  

Considering other applicable diagnostic codes, the Board notes that degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  

Full range of motion of the knee is from 0 degrees to 140 degrees in flexion and extension.  38 C.F.R. § 4.71, Plate II.  The appropriate diagnostic codes for range of motion of the knee are DCs 5260 and 5261.  

DC 5260 provides that a 10 percent rating is assigned when flexion of the leg is limited to 45 degrees; and a 20 percent rating is assigned when flexion of the leg is limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5260.  DC 5261 provides for a 10 percent rating when there is extension of the leg limited to 10 degrees; and a 20 percent rating when extension is limited to 15 degrees. 38 C.F.R. § 4.71a, DC 5261.

The pertinent evidence regarding the Veteran's residuals of left leg fracture consists primarily of clinical findings from the VA examinations conducted in 2008 and 2014.  In that regard, on the VA examination in February 2008, the Veteran reported having left leg pain as a result of breaking his lower leg when he fell down a flight of stairs in December 2002.  He reported no surgical intervention, but he wore a cast for an extended period of time.  He reported having chronic pain above his ankle as well as stiffness if he sat for a long period.  He reported that his left leg pain had progressively worsened and he had a fair response to treatment with Ibuprofen.  He reported that the pain was in the left lower leg, above the ankle.  He denied flare-ups.  Physical examination showed no leg shortening and no bone or joint abnormality.  With regard to functional limitations, it was noted that he was unable to stand for more than a few minute and was only able to walk a 1/4 mile, but it was also noted that these walking/standing limitations were imposed by low back pain and not this injury.  An x-ray study showed no acute fracture or dislocation in the left foreleg.  The diagnosis was residuals of fracture left fibula.  There were significant effects on his occupational activities due to decreased mobility and pain, and mild to moderate effects on his daily activities.  

On the VA examination in August 2014, it was noted that the Veteran had fractured his left leg in 2002, and he reported having pain in the distal shin since that time.  He reported his injured his left leg the year prior and was put in a removable cast, due to that injury, for a total of 6 months.  He reported having flare-ups that impacted the function of his left leg, claiming he had clicking in the lower leg with certain movements.  Range of motion testing revealed left knee flexion to 60 degrees with pain, and no limitation of extension.  He was able to perform repetitive-use testing with 3 repetitions, and had no additional loss of motion.  There was no functional loss or impairment noted in the left knee and lower leg, but there was tenderness or pain on palpation of the knee joints.  Muscle strength of the left knee and leg was normal, and there was no instability or subluxation of the left knee.  It was noted that he had shin splints, but no current symptoms.  An x-ray study of the left leg revealed no specific diagnosis regarding the Veteran's prior leg fracture, which has now healed, and that there was no documentation regarding his non-service-connected leg injury last year, which he reported required splinting for about 6 months.  The examiner concluded that an opinion regarding functional limitations during flare-ups was not feasible because this relied on subjective data, and the examiner would be resorting to mere speculation in rendering such opinion.

After review of the record, the Board concludes that the preponderance of the competent evidence does not support the grant of a rating in excess of 10 percent for the Veteran's residuals of left leg fracture.  In that regard, the Board notes that a 20 percent rating under DC 5262 requires a showing of (or approximation of) malunion of the tibia and fibula with moderate knee or ankle disability.  The record reflects, however, that there has been no malunion of the tibia or fibula shown, nor has moderate leg disability shown.  While the Veteran has complained of pain, the limitations of motion recorded in the VA examinations do not meet the requirements for the next higher (20 percent rating) under DC 5260, as flexion was to greater than 30 degrees, or under DC 5261, as extension was full.  Moreover, the Board notes that pain was considered in the assignment of the current 10 percent rating.  See 38 C.F.R. § 4.59.  Additionally, a separate rating for instability is not warranted as there were no complaints or objective evidence of subluxation or instability.  As such, a separate rating under DC 5257 is not warranted for instability.  Additionally, the evidence of record is devoid of diagnoses of genu recurvatum (DC 5253), dislocated semilunar cartilage (DC 5258) and/or symptomatic removal of semilunar cartilage (DC 5259); thus, a higher rating is not warranted under these other diagnostic codes. 

The Board has also considered the Veteran's complaints of pain and functional limits.  However, the objective evidence does not support a finding that the Veteran's left leg pain and other problems have been associated with such additional functional limitation as to warrant increased compensation pursuant to provisions of 38 C.F.R. §§ 4.40, 4.45, or the holding in DeLuca.  Rather, the Board finds that his complaints of pain are contemplated in his current 10 percent rating.  Further, while he reported having flare-ups, he claimed this only involved clicking in the lower leg with certain movements.  Additionally, there was no additional loss of motion on repetitive motion testing.  Thus, the Board concludes that a rating in excess of 10 percent is not warranted, even with consideration of the provisions of 38 C.F.R. § 4.45 or the holding in DeLuca.  A review of the competent evidence shows that while the Veteran claimed his residuals of left leg fracture have worsened, such disability has not been shown to manifest complaints or objective findings or functional impairment that would warrant a rating in excess of 20 percent.  Rather, the clinical and reported findings more nearly approximated the criteria for a 10 percent rating.  38 C.F.R. § 4.7. 

The preponderance of the evidence therefore reflects that the Veteran's service-connected residuals of left leg fracture have been no more than 10 percent disabling at any time.  The benefit-of-the-doubt rule does not apply, and the claim for a rating in excess of 10 percent must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.

7. GERD

The Veteran's service-connected GERD is currently rated as 10 percent disabling under the criteria of 38 C.F.R. § 4.114, DC 7346. 

DC 7346, provides the criteria for rating hiatal hernia.  Under DC 7346, a 10 percent rating is warranted when there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is for when there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.

On a VA examination in February 2008, the Veteran reported that in 1999 he began to have problems with burning pain in the throat, after meals, and during the night.  He was initially treated with antacids and was advanced to Zantac after a time, and continued to take that now.  He still had intermittent problems with heartburn and reflux.  He took medication (Ranitidine) for treatment.  Examination revealed no hernia present and a normal abdominal examination.  The diagnosis was GERD, with no significant effects on his occupational or daily activities.

On the VA examination in August 2014, it was noted that the Veteran had GERD that had been diagnosed in 2014.  It was noted that his treatment plan did not include taking continuous medication for the diagnosed condition.  His signs or symptoms due to GERD included reflux and regurgitation, and vomiting once a year, lasting less than one day.  His esophageal condition did not impact his ability to work, and he reported he got diffuse abdominal pain, the etiology of which had not yet been determined.  

In order for a higher rating to be granted, the competent evidence of record would need to show or approximate persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Review of the competent evidence of record, however, does not show such findings.  Primarily, he has complained of burning in the throat, heartburn, regurgitation, reflux, and vomiting once a year, but has reported no recent dysphagia or arm pain, and there has been no showing that his symptoms have resulted in considerable impairment of health.  Thus, while it is clear that the veteran has GERD, the evidence indicates that it has controlled by medication, and therefore the reflux symptoms are not shown to warrant a rating in excess of 10 percent at any time.  The Board has also considered the Veteran's GERD under other potentially applicable diagnostic codes.  However, DCs 7203 to 7205 are not for application because the veteran has never been diagnosed with stricture, spasm, or diverticulum of the esophagus. 

In light of the competent medical evidence, the Board finds that the preponderance of the evidence is against the claim for the assignment of a rating in excess of 10 percent for the Veteran's service-connected GERD.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case, and the claim for a rating in excess of 10 percent for GERD must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

New and material evidence having been received, the claims for service connection for hypertension, migraines, sinusitis, and residuals of fracture, right leg, are reopened; to this extent only the appeals are granted.

New and material evidence has not been received to reopen the previously denied claims of entitlement to service connection for right and left knee arthralgia and right and left wrist pain, and the appeals are denied.

Service connection for residuals of a right leg fracture is denied.

Service connection for sleep apnea is granted.

A rating in excess of 20 percent for lumbar strain is denied.

A rating in excess of 10 percent for residuals of left thumb and index finger injury is denied.

A rating in excess of 10 percent for left shoulder impingement syndrome is denied.

A rating in excess of 10 percent, prior to August 20, 2014, for right shoulder impingement syndrome, is denied.

A rating in excess of 20 percent, effective from August 20, 2014, for right shoulder impingement syndrome, is denied.

A rating in excess of 10 percent for right elbow tendonitis is denied.

A rating in excess of 10 percent for residuals, left leg fracture, is denied.

A rating in excess of 10 percent for GERD is denied.


REMAND

1. Sinusitis

The Veteran essentially contends that his sinusitis had an onset in service.

STRs showed that in May 1983, the assessment included allergic rhinitis.  In March 1985 he was treated for allergic rhinitis and sinusitis.  In January 1987, the Veteran was treated for a maxillary sinus infection.  On a report of medical history, prepared in February 2001, in conjunction with a physical examination, the Veteran reported he had occasional sinusitis symptoms.  

On the VA examination in August 2005, the diagnoses included sinusitis, which was noted to be chronic and the Veteran took chronic medications for this, however, it was not flared up at the time of the examination.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence "indicates" that the veteran's disability "may" be associated with his service is a low threshold.  Id.  Thus, in light of the Veteran's contentions and the record on appeal, a VA examination should be obtained to determine the probable etiology of the Veteran's sinusitis, to include whether sinusitis had an onset in service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, supra.

2. Migraines

The Veteran essentially contends that his migraines had an onset in service.

STRs showed that in May 1983, the Veteran was treated for migraine headaches.  Days later it was noted that his migraines were improving.  A few weeks later, he was seen for a consultation in the otolaryngology clinic, and the assessment included migraine headaches.  In June 1985, he complained of occasional mild headaches in the frontal area on one side or the other, but not both.  The assessment was atypical migraine associated with anxiety.  

On the VA examination in August 2005, the diagnoses included migraines, no symptoms at this time.  In light of the Veteran's contentions and the record on appeal, a VA examination is warranted to determine the probable etiology of any migraine headaches, to include whether migraine headaches had an onset in service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, supra.

	3. Hypertension/Heart Condition with Murmurs

The Veteran essentially contends that his hypertension had an onset in service, and that his heart condition with murmurs also had an onset in service.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic disabilities, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Regulations provide that hypertension for VA purposes means that the diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, DC 7101, Note (1).

STRs show that on reports of medical history dated in August 1993, February 2001, and February 2005, the Veteran denied having had high or low blood pressures.  In December 1995, the Veteran was seen for fatigue and dehydration, and his blood pressure readings were listed as 122/92 and 122/98.  In early February 2001, the Veteran was seen for complaints of low back pain and passing blood in his urine and stool, and his blood pressure was recorded as 133/91.  A few weeks later in February 2001, the Veteran was seen for follow up for rectal bleeding, and it was noted that he still had fatigue.  A few weeks later he was again seen for fatigue, which he had for the past three months.  Anemia was listed as possible etiology.  In February 2001, it was noted that an EKG showed LVH (left ventricle hypertrophy), but he underwent a workup by the cardiology department, including an echocardiogram, which was within normal limits.  In March 2001, he was referred for possible left ventricular hypertrophy on a recent EKG, and it was noted that he reported no prior history of hypertension.  Because of his strong family history for hypertension, he had his blood pressure checked on a regular basis at the naval base and it had always been in the normal range.  He denied any symptoms except for occasional fatigue after heavy exertion associated with mild shortness of breath.  An EKG on that day showed normal sinus rhythm, was found to be nonspecific and did not meet the criteria for left ventricular hypertrophy, but revealed a systolic murmur suspect functional in nature.  The plan was to obtain an echocardiogram to evaluate the presence of left ventricular hypertrophy and systolic murmur, which appeared functional in nature.  An echocardiogram dated in March 2001 revealed normal left ventricular size, wall thickness, and systolic function, and physiologic mitral and tricuspid regurgitation.  

Post-service, on a VA examination dated in August 2005, the Veteran's blood pressure readings were 107/77, 138/80, and 128/79, and the diagnosis was hypertension, no symptoms of this at this time.  

Private treatment records showed that in June 2006, he was seen for a consultation for sleep apnea, and a past medical history of heart disease and hypertension was noted.  In June 2006, an echocardiogram showed left atrial enlargement, redundant AMVL, a mild MR, and trace TR.  In August 2006, In November 2006, the his diagnoses included systemic arterial hypertension.   In February 2007, he was noted to have hypertension and murmurs.  

In light of the Veteran's contentions and the record on appeal, an appropriate VA examination/opinion should be provided to determine the probable etiology of the Veteran's hypertension, to include whether hypertension had an onset in, or is otherwise related to, active service, and whether any heart disease, to include murmurs, had an onset in or is otherwise related to active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, supra.

4. Cervical Spine Condition

STRs showed that in April 1982, the Veteran underwent an x-ray of the lateral soft tissues o the neck, which showed no evidence of acute fracture or dislocation of the osseous structures of the neck, the prevertebral soft tissues were normal, and just anterior to the C6 vertebral body was an apparent ossified density which appeared to be attached to the vertebral body and was most likely an overlap in the transverse process.  In September 1992, the Veteran complained of right upper trapezius and right shoulder pain, and limited range of motion of the cervical region.  The assessment included upper dorsal strain.  He underwent an x-ray study of the cervical spine which was normal.  In September 1993, he was seen for shoulder, back and neck pain, and the assessment was torticollis and wry neck.  

Post-service private treatment records show that in July 2010, the Veteran underwent surgery for cervical degenerative joint disease cord compression with cervical myopathy at C4-C5.

In light of the Veteran's contentions and the record on appeal, a VA examination should be obtained to determine the probable etiology of the Veteran's cervical spine condition, to include whether it had an onset in, or is otherwise related to, active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, supra.

6. PFB

The 2008 and 2014 examinations regarding the Veteran's PFB are contradictory as to whether or not he has constant or near constant use of a corticosteroid.  The 2008 examination report notes that the Veteran reported the problem was stable as long as he used steroid cream or wore a beard.  He stated that he used a topical corticosteroid consisting of a thin coat of hydrocortisone cream 1%, but the examiner also noted that he had a full beard which obscured all but a small rim of skin in the beard area. The 2014 examination report states that the Veteran had not been treated with oral or topical medications in the past 12 months for any skin condition, but then notes that the Veteran reported he used an over-the-counter hydrocortisone cream.  In the recent case of Johnson v. McDonald, ___ Vet.App. ___, No. 14-2778 (Vet.App. Mar. 1, 2016), the U.S. Court of Veterans Appeals determined that constant or near constant use of a topical corticosteroid met the criteria for a 60 percent disability evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7806, despite the Secretary's assertion that the proper interpretation of this provision required oral corticosteroids as they represent systemic therapy unlike topical corticosteroids, and despite the fact that the interpretation adopted by the Court equates the disability level of applying a topical cream to a portion of the skin, i.e. the face, to the disability level of having an amputation above the knee. See 38 C.F.R. § 4.71a, DC 5163. Given the Court's generous interpretation of DC 7806, clarification as to whether the Veteran has constant or near constant systemic therapy such as use of a topical corticosteroid is required.

7. Temporary Total Rating

Lastly, with respect to the claim for a temporary total rating, the Veteran underwent surgery on his cervical spine during the pendency of his claims.  The claim for a temporary total rating is therefore inextricably intertwined with the underlying claim for service connection for a cervical spine condition and cannot be decided until a decision is made with regard to those claims.  Thus, the claim for a temporary total rating is remanded pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet App 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide updated information regarding any recent pertinent treatment he may have received for sinusitis, migraines, hypertension, heart condition, and/or cervical condition.  Clarify if he has received treatment at any VA facility.  With any assistance needed from the Veteran, obtain any additional pertinent records and associate them with the claims folder.  Negative replies should be requested.

2. Schedule the Veteran for appropriate VA examination to determine the nature and probable etiology of sinusitis.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examiner should specifically note that the file has been reviewed.  The examiner should be asked to opine as to whether it is at least as likely as not (i.e., to a 50-50 or greater degree of probability) that the Veteran's sinusitis had an onset in service or is causally related to service, or whether such a relationship is unlikely (i.e., less than a 50 percent probability).  The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated and an explanation provided. 

3. Schedule the Veteran for appropriate VA examination to determine the nature and probable etiology of migraine headaches.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examiner should specifically note that the file has been reviewed.  The examiner should be asked to opine as to whether it is at least as likely as not (i.e., to a 50-50 or greater degree of probability) that the Veteran's migraine headaches had an onset in service or are causally related to service, or whether such a relationship is unlikely (i.e., less than a 50 percent probability).  The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated and an explanation provided. 

4. Schedule the Veteran for an appropriate VA examination in order to obtain an etiological opinion regarding his hypertension and heart condition.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examiner should specifically note that the file has been reviewed.  The examiner should be asked to opine as to whether it is at least as likely as not (i.e., to a 50-50 or greater degree of probability) that the Veteran's hypertension had an onset in service or is causally related to service, or whether such a relationship is unlikely (i.e., less than a 50 percent probability).  The examiner should also  be asked to opine as to whether it is at least as likely as not (i.e., to a 50-50 or greater degree of probability) that the Veteran's heart condition with murmurs had an onset in service or is causally related to service, or whether such a relationship is unlikely (i.e., less than a 50 percent probability).  The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated and an explanation provided. 

5. Schedule the Veteran for appropriate VA examination to determine the nature and probable etiology of any cervical spine condition.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examiner should specifically note that the file has been reviewed.  The examiner should be asked to opine as to whether it is at least as likely as not (i.e., to a 50-50 or greater degree of probability) that any cervical condition had an onset in service or are causally related to service, or whether such a relationship is unlikely (i.e., less than a 50 percent probability).  The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated and an explanation provided.

6. Thereafter, send the file to the examiner that conducted the 2014 examination of the Veteran's pseudofolliculitis barbae (PFB) for an addendum opinion. The examiner should review the record and the examination reports and determine whether the Veteran has constant or near constant use of a topical corticosteroid to treat his PFB. If the examiner who conducted the 2014 examination is not available, the file should be sent to another appropriate examiner.

7. Thereafter, adjudicate the remaining issues on appeal.  If any of the benefits sought are not granted, a supplemental statement of the case (SSOC) should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


